Russell, C. J.
1. A club-house in which intoxicating liquors are furnished on the Sabbath day, to be drunk on the premises where they are supplied, is a tippling house, within the purview of section 381 of the Penal Code of 1910. Mohrman v. State, 105 Ga. 709 (32 S. E. 143, 43 L. R. A. 398, 70 Am. St. R. 74).
2. The accused, in his statement at the trial, admitted that he was the steward of a certain social club; and there was evidence on behalf of the prosecution that he “had general supervision and control over the club;” that he was at the club-room on Sundays; that liquor and beer were kept in the,club and sold to the members; and that he served it, in connection with the club’s porter, on Sundays. These facts, if established to the satisfaction of the jury, in connection with the fact that a large number of the members of the club (using individual keys) had easy access to the room in which the intoxicating liquors were furnished, authorized the verdict of guilty. And since there is no complaint that any errors of law were committed on the trial, the trial judge did not err in overruling the motion for a new trial.

Judgment affirmed.


Roan, J., absent.'

Accusation of misdemeanor; from city court of Brunswick— Judge Krauss. April 2, 1914.
A. D. Gale, for plaintiff in error.
A. H. Grovatt, solicitor, contra.